Citation Nr: 0637984	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a claim of entitlement to service connection 
for a right knee disability.

2.  Whether new and material evidence has been received with 
which to reopen a claim of entitlement to service connection 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2005 for further development.  

The Board notes that following a review by a Decision Review 
Officer (DRO), the veteran's claims were reopened.  The 
veteran was made aware of this action by way of a March 2004 
statement of the case (SOC) in which the RO decided the 
veteran's claim on a de novo basis.  The Board notes that 
despite this implicit determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim. See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  An unappealed RO decision in October 1955 denied the 
veteran's claims for service connection for a right knee 
disability and a low back disability.  

2.  Since the time of the prior final October 1955 RO 
decision, the RO has received evidence not previously 
submitted to the RO that relates to unestablished facts 
necessary to substantiate the claims; the evidence is neither 
cumulative nor redundant, and by itself or in conjunction 
with the evidence previously assembled, raises a reasonable 
possibility of substantiating the claims.  

3.  The veteran entered service with a preexisting right knee 
disability; his separation examination yielded normal 
findings regarding the right knee; there were no right knee 
complaints for approximately 48 years after service; and the 
weight of the medical evidence goes against the claim that 
the veteran's right knee disability was aggravated by 
service.

4.  The veteran's separation examination yielded normal 
findings regarding the low back; there is no medical evidence 
of a low back disability until decades after service; and the 
weight of the medical evidence goes against the claim that 
the veteran's low back disability was caused by service.


CONCLUSIONS OF LAW

1.  The October 1955 rating decision that denied service 
connection claims for a right knee disability and a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the October 1955 rating decision 
denying service connection for a right knee disability and a 
low back disability is new and material; accordingly, the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006). 

3.  The veteran's right knee disability was not incurred in 
or aggravated by the veteran's active duty service, nor may 
arthritis be presumed to have been incurred by such service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).

4.  The veteran's low back disability was not incurred in or 
aggravated by the veteran's active duty service, nor may 
arthritis be presumed to have been incurred by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed are final. See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claims was filed after August 29, 
2001 (it was filed in December 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis. 
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The RO originally denied the veteran's claims on the basis 
that there was no evidence that his pre-existing right knee 
disability had been aggravated during service; and there was 
no evidence that the back injury he sustained in service 
resulted in a chronic disability.  The evidence on record at 
the time consisted of the veteran's service medical records 
(including a normal separation examination); and an October 
1955 examination which also yielded normal findings.  

Since the October 1955 rating decision, the veteran has 
submitted new evidence.   The new evidence includes VA 
outpatient records; VA examination reports dated June 2003 
and April 2005; private treatment records; and November 2005 
Travel Board Hearing testimony.  This evidence reflects that 
the veteran has a current right knee disability and a current 
low back disability.  In addition, the June 2003 VA 
examination includes a favorable nexus opinion with regards 
to the veteran's claims.  Consequently, the Board finds that 
that this evidence relates to unestablished facts necessary 
to substantiate the claims; it is neither cumulative nor 
redundant; and by itself or in conjunction with the evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claims.  Accordingly, the claims for 
service connection for a right knee disability and a low back 
disability are reopened.  As the RO implicitly reopened the 
claims and adjudicated them on the merits, the Board may 
proceed with its appellate review.  

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the appellant filed his reapplication to reopen his 
claims for service connection in December 2002.  Later that 
month, a VCAA letter was issued to the appellant.  This 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the 
December 2002 VCAA letter preceded the June 2003 rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA determines the disability ratings or 
the effective dates of service connection.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters in December 2002, September 2003, 
October 2003, and March 2005 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Since the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, records 
from the Social Security Administration, and VA examinations.  
There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing 
reasons, the Board concludes that VA's duties to the 
appellant have been fulfilled with respect to the issues on 
appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Right knee disability and analysis
The service medical records reflect that the veteran 
sustained a gunshot wound to his right knee prior to service.  
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).   The veteran's pre-induction 
examination of March 1953 revealed 7 small round metallic 
foreign bodies in the soft tissues about the anterior portion 
of the right knee, on X-ray.  There was no bony or joint 
abnormality.  Clearly, the veteran had some residuals of his 
preservice gunshot wound at the time of entry.  Thus, the 
presumption of soundness is not applicable to that extent.  

He underwent surgery in June 1953 to remove foreign bodies 
retained in the knee.  The arthrotomy revealed roughening of 
cartilage over the medial femoral condyle.  By July 1953, he 
was recovering from surgery and scheduled to return to duty 
with restrictions on running, jumping, and prolonged 
marching.  In August 1954, he complained of swelling and pain 
with prolonged use.  X-rays showed several buckshot around 
the knee; but no evidence of bony pathology.   Under 38 
C.F.R. § 3.306(b)(1), the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will also not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Here, the competent medical evidence 
does not demonstrate aggravation related to the in-service 
surgery.  Indeed, at the April 2005 examination, the examiner 
stated that there was no functional impairment regarding the 
healed surgical wound of the right knee.   

The veteran underwent a separation examination in April 1955.  
The clinician noted that the veteran had undergone an 
operation on his right knee.  The physical examination 
yielded normal findings.  The veteran underwent an October 
1955 VA examination.  He did not report any complaints 
regarding the right knee.  Examination of the veteran's 
musculoskeletal system was focused on the veteran's complaint 
of back pain.  The clinician did point out that knee jerks 
were equal and active; and that there was no atrophy in the 
lower extremities. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).  These examinations suggest 
that the veteran recovered from surgery, and that he did not 
suffer from a chronic disability or any increase in severity 
of the preexisting gunshot wound residuals.  

There are no further medical records regarding the veteran's 
right knee until he underwent a VA examination in June 2003.  
The veteran reported the aforementioned surgery on his right 
knee while he was in service.  There are no indications that 
the veteran had any current right knee complaints.  The 
clinician stated that she did not have the veteran's service 
medical records available for review.  She stated that she 
conducted a thorough examination of the veteran's lumbar 
spine and both knees; however, the Board notes that the 
examination report fails to contain any findings in regards 
to the examination.  Moreover, her medical opinion is limited 
to the veteran's "current complaint of lumbar pain."  X-
rays revealed shotgun pellets overlying the right distal 
femur.  Joint spaces were normally maintained and there were 
no bony abnormalities.  There was also no evidence of joint 
effusion.  The clinician deemed the results to show a minor 
abnormality.  

The veteran underwent another VA examination in April 2005.  
The right knee revealed slight degenerative joint disease 
changes over the superolateral aspect of the patella.  There 
was an 11 cm. surgical scar on the knee.  Otherwise, it 
appeared normal.  There was no swelling or redness; joint 
line was nontender; Lachman test was negative to stresses; 
and collateral ligaments were tight bilaterally in the knee.  
Range of motion testing revealed that the veteran could 
extend the knee to zero degrees without pain in the anterior 
right knee; however, there was some pulling discomfort noted 
in the posterior right knee.  The veteran could flex the knee 
to 120 degrees without pain.  The patellar tracked in normal 
alignment.  There was no weakness or fatigability against 
resistance and there was no incoordination.  Functional range 
of motion was unchanged following repetitive stressing.  

The clinician acknowledged that he had reviewed the veteran's 
claims file.  He stated that he found no further knee 
complaints following his in service surgery; and there were 
no right knee complaints in subsequent years.  He stated that 
there was no functional impairment regarding the healed 
surgical wound of the right knee.  He noted that the 
arthrotomy failed to reveal significant internal knee 
derangement.  X-rays years later failed to reveal any 
significant degenerative joint disease or joint space 
narrowing.  The clinician further stated that the veteran's 
"current right knee related complaints are typical of the 
aging process, as he notes discomfort along the medial and 
lateral joint line with activities."  The clinician 
concluded that the veteran's "present knee complaints are 
what I would expect with the aging process and not aggravated 
(based on available medical evidence) by his military tour of 
duty...I find no evidence of aggravation of the right knee 
condition based on available medical records and feel his 
right knee complaints are typical of the aging process."  

The Board initially notes that the lack of any post-service 
medical records until June 2003 is probative to the issue at 
hand.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).   

X-rays dated June 2003 revealed that joint spaces were 
normally maintained and there were no bony abnormalities.  
There was also no evidence of joint effusion.  The June 2003 
clinician deemed the results to show only a minor 
abnormality.  That is, the presence of "minor" disability 
at that point in time also reflects the absence of a chronic 
disability beginning in service or any increase in severity 
of the preexisting gunshot wound residuals during service.  
Finally, the initial findings of arthritis of the right knee 
are shown much later than within a year of service.  
Accordingly, service connection may not be presumed under 
38 C.F.R. § 3.309.   

The veteran testified at a July 2005 Travel Board Hearing 
that he suffers from rheumatoid arthritis.  He stated that 
when he underwent surgery in the military, the clinicians 
told him that the knee would probably always bother him (due 
to weather changes).  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Therefore, the Board may not rely on 
these recollections to provide the necessary nexus between 
service and current disability.  Memories of what a clinician 
may or may not have said cannot constitute competent medical 
evidence.  See Kirwin v. Brown, 8 Vet. App. 148 (1995).  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In this case, the April 2005 VA clinician conducted a 
thorough examination of the veteran and reviewed his claims 
file.  Thus, he had a very sound basis on which to make his 
determinations.  He concluded that the veteran's disability 
was not aggravated by the veteran's service, and that the 
veteran's complaints are typical of the aging process.  This 
evaluation included consideration of the veteran's right knee 
condition before, during and after service.  This evidence is 
of very high probative value and is not contradicted 
otherwise.  Id.  

The Board finds that the veteran's separation examination 
yielded normal findings; there were no right knee complaints 
for approximately 48 years after service; and the only 
medical opinion that addresses the issue of whether his 
injury was aggravated by service, weighs against the claim.  
As the preponderance of the competent and probative evidence 
is against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for a right 
knee disability must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Low back disability
The service medical records reveal that the veteran had 
complaints of back pain in May 1953 and November 1954.  He 
was observed in November 1954 for a possible herniated 
nucleus polposus L5-S1.  He underwent a separation 
examination in April 1955.  The examination yielded normal 
findings.  

In October 1955, the veteran underwent another VA examination 
in which he complained of having sharp pains in the low back 
all the time.  He reported that his back gets stiff in the 
morning and he cannot get out of bed.  The pain is reduced 
after he limbers up.  The pain did not radiate into his legs.  
Upon examination, the veteran had forward flexion to 
approximately 80 degrees.  There was marked flattening of the 
lumbar lordosis.  There was no muscle spasm in the erector 
spinal group of muscles.  Spinous process appeared to be in 
normal alignment.  Kyphosis was normally present.  Flexion of 
the spine to the right and left was full; backward flexion 
was also at full range.  The clinician concluded that "no 
clinical evidence of back pathology is present."  There was 
no lumbar arthritis, spondylosis, or active symptoms present.  
X-rays were negative.  

The veteran was involved in a motor vehicle accident on 
January 1, 1958.  The veteran sustained head and brain 
injuries.  None of the subsequent medical records show any 
indication of back pain.  A February 1961 medical report 
stated that prior to the accident, the veteran had been in 
good health.  
 
The veteran underwent a VA examination in June 2003.  He 
reported that while driving trucks in Korea during service, 
his back went out.  He stated that he spent 37 days in a 
treatment facility where he received chiropractic care.  He 
has allegedly had back pain ever since service.  He preferred 
home remedies such as Absorbine Jr., which helps alleviate 
the pain.  The clinician noted that the veteran had 
difficulty reporting an accurate history due to his brain 
injury (sustained during the aforementioned motor vehicle 
accident).  The clinician did not have the veteran's service 
medical records available for review.  She stated that she 
conducted a thorough examination of the veteran's lumbar 
spine; however, the Board notes that the examination report 
fails to contain any findings in regards to the examination.  
X-rays showed no evidence of spondylosis.  Disc spaces were 
normally maintained.  No fractures were seen.  The impression 
was a negative lumbar spine.  The clinician stated that "it 
is my medical opinion that more probable than not, his 
current complaint of lumbar pain is related to the service-
connected incident described above."  

The veteran underwent another VA examination in April 2005.  
He complained of low back pain since service but denied any 
specific incident of trauma.  He stated that while driving 
trucks during service, his back would slam against the back 
of the seat.  He complained of daily lower back pain without 
radiculopathy.  Coughing and sneezing exacerbate the pain, as 
does forward bending, lifting, and standing for more than 30 
minutes.  When his back pain flares up, he restricts his 
activities and takes Anacin.  He reported not having sought 
treatment for back pain within the past year.  

Upon examination, spinous processes were of normal alignment.  
Spine was nontender to palpation without spasms.  Range of 
motion testing revealed that the veteran could forward flex 
to 80 degrees (with pain at 80 degrees); posterior flex to 5 
degrees (with pain at 5 degrees); lateral flex in each 
direction to 20 degrees (with pain at 20 degrees); and rotary 
flex to 55 degrees in each direction (with pain at 45 
degrees).  There was no weakness or fatigability to 
repetition against resistance.  There was no evidence of 
trunk discoordination or incoordination.  There was no 
additional functional range of motion loss with repetition, 
as the functional range of motion equated the active range of 
motion.  Straight leg reflexes were negative bilaterally.  
Upon neurological examination, motor strength was equal in 
both lower extremities.  Sensory was equal in both lower 
extremities without deficit.  Reflexes were +1 and equal in 
knees, and absent in both ankles.  Calves and thighs measured 
equally without evidence of atrophy.  An X-ray of the 
lumbosacral spine demonstrated a partial compression fracture 
of the body of T12 which appeared to be old; fairly well-
maintained discs; and no evidence of spondylolysis.  The 
diagnostic impressions were chronic low back pain, 
insufficient medical evidence to render specific diagnosis at 
this time; residuals gunshot wound in the right knee; and 
residuals scar right knee secondary to arthrotomy while in 
the military.  

The clinician acknowledged that he reviewed the veteran's 
claims file.  He found that there were no back complaints on 
the veteran's separation examination.  He noted that the 
veteran complained of mild back pain in 1961, but that he was 
asymptomatic a good part of the time.  He found no other 
complaints of back pain until the veteran's June 2003 
examination.  The x-rays did not reveal degenerative joint 
disease of the spine.  The clinician concluded that there is 
"no medical evidence to prove aggravation or chronic 
condition of the lumbar spine, as the medical evidence does 
not prove this.  Unfortunately, the patient would need to 
obtain records for the years following military discharge in 
order to change my opinion."  

The veteran testified at a July 2005 Travel Board Hearing.  
He stated that one day while driving his truck (in service), 
he was knocked into a daze and the whole lower part of his 
body quit working.  Fellow soldiers lifted him out of the 
truck and he spent 37 days on a board at the hospital.  He 
testified that he was told in service that he would never be 
able to use his back for anything and that he would have to 
take it easy.  He was placed on extra light duty.  His son 
testified that the veteran had a fractured vertebra in his 
back (he believed it was the T-25 vertebrae).  He didn't have 
any money after service, so he didn't go to any doctors.  He 
stated that during the time frame of the motor vehicle 
accident, his back was not hurting him.  He denied ever 
having undergone physical therapy.  

Analysis

The service medical records show that the veteran under went 
a separation examination in April 1955 and the examination 
yielded normal findings.  He underwent another examination in 
October 1955 that showed "no clinical evidence of back 
pathology."  There was no lumbar arthritis, spondylosis, or 
active symptoms present.  X-rays were negative.  The veteran 
admitted at his July 2005 Travel Board hearing that at the 
time of his post-service motor vehicle accident (January 
1958) that his back was not hurting him.  These examinations 
and the veteran's testimony regarding the lack of back pain 
at the time of his accident suggest that the veteran did not 
suffer from a chronic disability.  Furthermore, there are no 
further medical records regarding the veteran's low back 
until he underwent a VA examination in June 2003 
(approximately 48 years after service).  Once again the Board 
notes that the lack of any post-service medical records until 
June 2003 is probative to the issue of chronic disability.  
As previously noted, a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

 The veteran testified that he was told in service by a 
doctor that he would never be able to use his back for 
anything and that he would have to take it easy.  However, 
that assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Rather, the contemporaneous service medical records, 
especially the negative separation examination, do not vouch 
for a chronic back disability arising during service.  

X-rays dated June 2003 revealed no evidence of spondylosis; 
disc spaces normally maintained; and no fractures.  This 
medical evidence which demonstrates a lack of abnormality 
bears against the claim.  Despite the lack of objective 
findings, the Board recognizes that the examiner in 2003 
linked the veteran's current complaint of lumbar pain to the 
veteran's service incident.  Symptoms alone (such as pain), 
without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).   

Finally, the April 2005 VA clinician conducted a thorough 
examination of the veteran and his claims file.  This nexus 
opinion did not find that the veteran's current problems of 
the low back were related to service.   The Court has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994), and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).  The Board places more weight on the opinion of the 
April 2005 VA examiner, who had the most recent findings to 
review, including X-ray studies, along with the claims file 
to review.  With this longitudinal review, the 2005 examiner 
had a more thorough basis on which to prepare an opinion.  In 
contrast, the 2003 examiner did not have the complete claims 
file with all medical records to review.   Moreover, the 2005 
examiner concluded, after reviewing the X-rays and other 
data, that the medical evidence was insufficient at that time 
to render a specific diagnosis.  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).      

As the competent and probative evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for service connection for a low back disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


